Citation Nr: 0822225	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1  Entitlement to service connection for an acquired 
psychiatric disorder (variously diagnosed and other than 
post-traumatic stress disorder).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

  


INTRODUCTION  

The veteran served on active duty from July 1997 to March 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO in 
January 2005. 

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's 
acquired psychiatric disorder, variously diagnosed as: 
bipolar disorder, obsessive-compulsive disorder, mixed 
personality disorder with antisocial paranoid and avoidant 
features, and adjustment disorder with mixed anxiety and 
depressed mood, is not related to service, and was not 
manifested with in one year after service.

2.  A personality disorder is not recognized as a disease or 
injury within the meaning of legislation applicable to VA 
benefits.


CONCLUSION OF LAW

An acquired psychiatric disorder (variously diagnosed and 
other than PTSD) was neither incurred in nor aggravated by 
service; a psychosis may not be presumed to have been 
incurred in service; and service connection for a personality 
disorder is precluded by law.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 has been recently revised in part.  These revisions are 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably among these changes, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.   

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued VCAA letters that 
essentially met the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in August 2004 and 
February 2006.  While the February 2006 VCAA letter was 
issued subsequent to the appealed rating decision, the 
veteran's case was subsequently readjudicated in a May 2006 
statement of the case, consistent with the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in March 2006 and June 2006 
letters.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  Further, the veteran's 201 file, service medical 
and dental records are also associated with the claims file.  

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




II.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The record before the Board contains medical records and 
post-service medical records.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

The service medical records do not reflect complaints of or 
treatment for an acquired psychiatric disorder.  Report of 
Medical Examinations dated September 1997 and April 1997, 
reflect that the veteran's psychiatric clinical evaluation 
was normal.  In January 1998, the veteran was seen at a 
psychology clinic.  The clinical neuropsychologist noted that 
veteran's histories for substance abuse, medical, 
psychiatric, educational, legal as unremarkable.  The veteran 
reported that his "mood" was good and he denied any current 
significant stressor and unusual/excessive fears.  The 
clinical neuropsychologist found "no mental health 
disqualifiers noted."  In a March 1999 health record, the 
veteran stated that he had not been bothered by feeling down, 
helpless, panicky, or anxious for the past few months.  
Although a December 1999 service medical record had a 
notation that veteran was advised to make an appointment for 
evaluation of an anxiety disorder.  An anxiety disorder was 
not diagnosed that and there is no indication from the record 
that the veteran made an appointment to be evaluated.

Subsequent to service, the first medical evidence of an 
acquired psychiatric disorder other than PTSD was in August 
2004.  The August 2004 VA treatment record reflects that the 
examiner diagnosed bipolar disorder, and obsessive-compulsive 
disorder.  Another 2004 VA treatment record reflects that the 
veteran had a medical history of mania, dystymia, trauma, 
adjustment disorder with mixed anxiety and depressed mood.  
The January 2005 VA treatment record reflects that the 
veteran was also diagnosed with a mixed personality disorder 
with antisocial, paranoid and avoidant features.

The veteran maintains that service connection is warranted 
for an acquired psychiatric disorder.  Although the evidence 
shows that the veteran currently has a bipolar disorder, 
obsessive-compulsive disorder, and a mixed personality 
disorder with antisocial, paranoid and avoidant features, no 
competent medical evidence has been submitted to show that 
this disability (as variously diagnosed) is related to 
service or any incident thereof.  The mood disorders and 
personality disorder was diagnosed post-service, more than 
three years after the veteran's separation from service.  
Moreover, a personality disorder, as described above, is not 
considered a disease or injury within the meaning of the 
applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2007).  Thus, to the extent that the 
veteran may be seeking service connection for a personality 
disorder, this component of the claim must be denied, because 
of the absence of legal merit or lack entitlement under the 
law.  See Sabonis, supra. 

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the veteran has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed acquired psychiatric disorder.  The 
preponderance of the evidence is therefore against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (variously diagnosed and other than PTSD) is denied


REMAND

Under the laws administered by VA, service connection for 
PTSD requires (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran claims that his pre-existing PTSD was aggravated 
by an in-service stressor of constant psychological abuse by 
his enlisted dorm peers and his arrest.  He claims he was 
pestered by old "drinking buddies" to drink.  He did not 
report them for fear of physical harm.  He told the December 
2002 VA examiner that he was beat-up a couple of times.  The 
veteran also asserts that he was arrested for driving under 
the influence in February 1998.  And, that he had a mental 
breakdown due to the arrest, "which aggravated a 
preexisting, but undiagnosed mental condition known as 
PTSD," as indicated by the February 2004 written statements.  
He further stated that the arrest (i.e. handcuffs) brought 
back PTSD symptoms from childhood abuse.   

The Board observes that this diagnosis is indicated in the VA 
treatment records dated from July 2001 to January 2005.  The 
July 2001 VA treatment record reflects the veteran's initial 
screening for PTSD related to childhood sexual abuse.  The 
January 2005 VA treatment record reflects that the veteran 
was diagnosed with PTSD combined alcohol/drug 
dependence/abuse as a result of childhood sexual abuse.

The service medical records reflect that in Report of Medical 
Examinations dated September 1997 and April 1997, the 
veteran's psychiatric clinical evaluation was normal.  In 
January 1998, the veteran was seen at a psychology clinic.  
The clinical neuropsychologist noted that veteran's histories 
for substance abuse, medical, psychiatric, educational, legal 
as unremarkable.  The veteran reported that his "mood" was 
good and he denied any current significant stressor and 
unusual/excessive fears.  The clinical neuropsychologist 
found "no mental health disqualifiers noted."  The veteran 
received treatment from a clinical psychologist in December 
1999 for substance abuse.  The substance abuse evaluation 
noted that the veteran's mood was slightly anxious and affect 
was congruent.  He was diagnosed with Axis I Alcohol 
dependence with physiological dependency; and Axis IV 
isolation and poor peer support.  He was prescribed antibuse.  
He also received treatment for substance abuse in January 
2000, February 2000, and December 2000.  The December 2000 
service medical record revealed that the veteran was 
"experiencing some social stressors."

The veteran's 201 file reflects that the veteran received two 
disciplinary infractions that resulted in an Article 15.  
Specifically, the veteran operated a motor vehicle while 
under the influence of alcohol in February 1999.  In January 
2000, the veteran was derelict in the performance of his 
duties by failing to refrain from driving. The veteran was 
discharged with no offer of probation and rehabilitation.

The Board finds that a VA examination addressing the etiology 
of this claimed disorder is "necessary" pursuant to 38 
U.S.C.A. § 5103A(d).  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his PTSD.  The veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to the following:

(a).  Has the veteran developed PTSD?

(b).  If the examiner finds that the 
veteran has developed PTSD, is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
had its onset during the veteran's period 
of service; or was otherwise caused by 
any incident that occurred during 
service?

(c).  If the examiner finds that the 
veteran has developed PTSD, did such 
disorder exist prior to the veteran's 
period of service?  If so, state (if 
possible) the approximate date of onset 
such disorder.

(d).  If the examiner finds that PTSD 
preexisted the veteran's period of 
service, did such disorder increase in 
disability during service?  In answering 
this question, the examiner is asked to 
specify whether was there a permanent 
worsening of the underlying pathology of 
such disorder, as opposed to a temporary 
flare-up of PTSD symptoms.  If the 
examiner finds that there was a permanent 
worsening of the underlying pathology of 
PTSD, was such a worsening due to the 
natural progress of the disorder?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  Please advise the veteran that he may 
also submit "buddy statements" 
containing verifiable information 
regarding a description of their 
observations of the events claimed as 
"stressors" during the veteran's military 
service.  

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


